                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 SAMAYA MCRAINE,                                   CV 21–24–M–DLC–KLD

                      Plaintiff,

 vs.                                                        ORDER

 UNITED STATES OF AMERICA,

                       Defendant.


       Before the Court is United States Magistrate Judge Kathleen L. DeSoto’s

Order and Findings and Recommendation. (Doc. 9.) Judge DeSoto recommends

that Plaintiff Samaya Mcraine’s complaint (Doc. 2) be dismissed with prejudice

and that the Court certify an appeal would not be taken in good faith. (Doc. 9 at 8.)

Mcraine has not filed any objections.

       A party is only entitled to de novo review of those findings to which he or

she specifically objects. 28 U.S.C. § 636(b)(1)(C). In the absence of an objection,

this Court reviews findings for clear error. United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear

error review is “significantly deferential” and exists when the Court is left with a

“definite and firm conviction that a mistake has been committed.” United States v.

Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted). Reviewing for clear


                                          1
error, the Court finds none.

      Mcraine commenced this civil action on March 5, 2021, naming the United

States as the sole defendant and complaining that HIPPA and her civil rights were

violated by actions “pertaining to non-acquirable or sealed medical records.”

(Doc. 2 at 4.) Mcraine seeks to invoke this Court’s federal question jurisdiction,

pointing to 42 U.S.C. § 1983 and the Medicaid Act, 42 U.S.C. §§ 1396-1396v. (Id.

at 3.) The Court agrees with Judge DeSoto that dismissal is proper and that any

appeal would not be taken in good faith.

      To the extent Mcraine seeks to maintain an action under § 1983, Judge

DeSoto’s conclusion that this claim fails is not clearly erroneous. Sovereign

immunity concerns aside, the United States is not a “person” amenable to suit

through § 1983. See, e.g., Wheeldin v. Wheeler, 373 U.S. 647, 650 n.2 (1963). To

the extent Mcraine seeks to couch this action under the Medicaid Act or HIPPA,

Judge DeSoto’s conclusion that the complaint still fails to state a claim similarly

survives clear error review. Mcraine cannot state a claim through either of these

statutes, because they do not provide a private cause of action. See Armstrong v.

Exceptional Child Center, Inc., 575 U.S. 320, 331–32 (2015) (rejecting notion that

provision of Medicaid Act provides cause of action); see also Webb v. Smart Doc.

Sol., LLC, 499 F.3d 1078, 1081 (9th Cir. 2007) (“HIPAA itself provides no private

right of action”). In short, Mcraine’s complaint does not plausibly state a claim for

                                           2
relief.

          The Court agrees with Judge DeSoto that amendment would be futile

because Mcraine “would have to name a different defendant and would have to

allege” different facts altogether. (Doc. 9 at 6.) As such, the Court will dismiss

Mcraine’s complaint without first offering leave to amend and certify that any

appeal would not be taken in good faith. Moreover, the Court will adopt Judge

DeSoto’s recommendation that Mcraine’s motion to “File Unseal Under Seal”

(Doc. 3) and motion for the appointment of counsel (Doc. 8) be denied.

          Accordingly, IT IS ORDERED that Judge DeSoto’s Findings and

Recommendation (Doc. 9) is ADOPTED IN FULL.

          IT IS FURTHER ORDERED that Mcraine’s complaint (Doc. 2) is

DISMISSED WITH PREJUDICE, for failure to state a claim upon which relief can

be granted.

          IT IS FURTHER ORDERED that motion to “File Unseal Under Seal” (Doc.

3) and motion for the appointment of counsel (Doc. 8) are DENIED.

          IT IS FURTHER ORDERED that this Court CERTIFIES pursuant to Rule

24(a)(4)(B) of the Federal Rules of Appellate Procedure that any appeal in this

matter would not be taken in good faith.

          The Clerk of Court shall enter a judgment of dismissal by separate

document.

                                            3
DATED this 12th day of July, 2021.




                                4
